Citation Nr: 9931080	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  92-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fractures of L1 and L4, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had several years of service in the National 
Guard, including a period of active duty for training from 
December 1 to December 27, 1974.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a June 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  In October 
1992, the veteran was afforded a hearing before the 
undersigned Board member and, in February 1993 and September 
1996, the Board remanded his case for additional development.

In the September 1996 remand, the Board noted that the 
veteran was not notified of the RO's apparent denial of 
service connection for degenerative changes of the lower 
lumbar spine and instructed the RO to readjudicate that 
matter and the claim for service connection for disc 
pathology.  The Board noted that, while in the April 1996 
supplemental statement of the case, the RO noted that the 
issue of degenerative changes in the lower lumbar spine was 
previously denied in January 1977, it was unclear if the RO 
had reviewed subsequently received VA examination reports 
dated in June and September 1993 but, nonetheless, the 
veteran was not notified of the apparent denial of service 
connection for degenerative changes of the lower lumbar 
spine.  In December 1998, the RO denied the claim for disc 
disease of the lumbar spine and continued that denial in a 
May 1999 rating decision.  However, the time for filing a 
notice of disagreement as to that matter has not expired and 
it has not certified for appellate consideration.  Further, 
the matter of entitlement to service connection for 
degenerative changes of the lower lumbar spine does not 
appear to have been readjudicated and is again referred to 
the RO for consideration. 

Finally, in the September 1996 remand, the Board instructed 
the RO that, if not rendered moot, it should consider the 
issue of a total rating based on unemployability due to 
service-connected disabilities.  Nevertheless, it does not 
appear that the RO has done so as yet and this matter is 
referred to the RO for any indicated development and 
adjudication. 

As such, the Board will confine its determination to the 
issue as set forth on the decision title page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the appellant's claim has been obtained 
by the RO.

2. The service-connected residuals of compression fractures 
at L1 and L4 are manifested by a mild wedging at L1, pain, 
tenderness and soreness in the lumbosacral area and severe 
limitation of motion, requiring the use of a cane and a 
back brace and medication for symptomatic relief.


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for 
residuals of compression fractures of L1 and L4 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for 
compression fractures of L1 and L4 is plausible and capable 
of substantiation and, thus, well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a 
well-grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected residuals of compression fractures of L1 and L4, 
and has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
inadequate for rating purposes.  In addition, it is the 
judgment of the Board that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Factual Background

According to the veteran's statements and service medical 
records, he was injured in December 1974, while he rode a 
bicycle and was struck from behind by an automobile.  The 
veteran was thrown on the windshield of the car, knocked 
unconscious and dragged a good distance.  In January 1977, 
the RO granted service connection for residuals of 
compression fractures at L-1 and L-4 incurred in the accident 
in service and awarded a 10 percent disability evaluation 
under Diagnostic Code 5285.  In a May 1989 rating action, a 
20 percent disability evaluation was assigned to the 
veteran's service-connected back disability under the same 
diagnostic code.

VA and private medical records and examination reports, dated 
from 1989 to 1998, are of record.  They reflect the veteran's 
subjective complaints of constant and severe low back pain 
attributed to his service-connected back injury.  Treatment 
included traction, hot packs and exercise regime, all with 
limited improvement, and prescribed pain medications to 
alleviate his symptomatology.

In a March 1990 statement, Francis X. Rockett, M.D., a 
neurosurgeon, said that the veteran's spinal cord impingement 
was quite significant and surgically correctable.

According to a May 1990 VA consultation record, the veteran 
underwent neurological examination for complaints of low back 
pain and possible radiculopathy and peripheral neuropathy.  
There was no evidence of significant atrophy and motor 
examination was nonfocal.  A needle electromyograph (EMG) 
showed chronic left L5-S1 nerve root irritation.  The 
assessment was chronic low back pain secondary to mechanical 
and mild left L5-S1 chronic nerve root irritation and minimal 
radiculopathy, L5-S1.

A May 1990 VA outpatient evaluation report diagnosed neck 
pain with documented cord compression on magnetic resonance 
image (MRI).  The report further noted that low back traction 
was held off as the veteran was having more neck pain.  

A June 1990 VA radiologic report of x-rays of the veteran's 
lumbosacral area showed degenerative disc disease at L3-4-5-
S1 and a healed fracture at L1.  

A January 1992 private radiology report of x-rays of the 
veteran's spine showed severe degenerative disc disease of 
the lumbar spine but nothing to suggest ankylosing 
spondylitis.  

In April 1992, the RO received the veteran's claim for an 
increased rating for his service-connected back disability.

At his October 1992 Board hearing at the RO, the veteran 
described constant pain due to his service-connected back 
disability.  He was unable to touch his toes without pain and 
could not tie his shoelaces.  The veteran said pain 
medication offered limited relief but caused stomach 
problems.  He described having cramps and spasms in his 
thighs, low back and calves, his gait was unsteady, he 
tripped easily and said he had limited walking ability.

Pursuant to the Board's February 1993 remand, the veteran 
underwent a June 1993 VA neurologic examination.  The 
examination report indicates that the veteran, who was 75 
years old, was examined for residual cord compression related 
to his 1974 accident in service.  The veteran reported that 
he was advised to have surgery on his spinal cord but it was 
not performed.  He wore a collar and lumbar spine belt 
twenty-four hours per day and complained of great difficulty 
walking more than half a block due to bilateral leg pain.  He 
was unable to mow his lawn or shovel snow due to neck and 
back pain and took numerous medications that upset his 
stomach.  On examination, the veteran had minimal left foot 
weakness and his left foot flapped when he walked.  The 
veteran had considerable limitation of movement on his lumbar 
spine.  Diagnoses included probable myelopathy of the 
cervical spinal cord secondary to herniated nucleus pulposus, 
probably dating to 1974 injury and a lumbosacral 
radiculopathy also probably related to 1974 accident.

A May 1993 private radiology report of x-rays of the 
veteran's lumbosacral spine showed severe narrowing at the 
L4-5 and L5-S1 levels with sclerosis and hypertrophic spurs 
and air in the disc space indicating degenerative disc 
disease.  Degenerative changes at L4-5 and L5-S1 levels were 
noted, but showed little change from x-rays taken in January 
1992.  Mild wedging of the body of L1 showed no change from 
1992 x-rays.  

According to a June 1993 VA orthopedic examination report, 
the veteran had worn a back brace for eight years and had 
local pain in his back when it was not worn.  He had forward 
flexion and backward extension to about two thirds, left and 
right lateral flexion to one third and right and left 
rotation were to one fifth with no objective evidence of pain 
on motion.  There was no fixed deformity or postural 
abnormality and no spasm of the paravertebral muscle.  The 
diagnosis was status post lumbar spine injury, severe, from 
1974 bicycle accident with residual back pain that required 
back brace for the past eight years. 

According to a September 1993 VA orthopedic examination 
report, the veteran complained of constant, agonizing pain 
from head to foot that started in 1974 and worsened.  He was 
reluctant to try surgery.  The veteran worked as a system 
programmer, a sedentary job, until June 1984 when his pain 
became intolerable.  He took four Motrin tablets and two 
Darvocet tablets daily since 1974 plus aspirin and then 
Tylenol.  The involvement of the veteran's lower limbs seemed 
questionable and his pain was thought not to be constant 
there.  The veteran was unable to sit for too long and had to 
move around frequently, causing leg pain.  

Examination findings revealed that the veteran was able to 
walk on his toes and reported diffuse pain at the dorsum of 
both feet.  He walked on his heels easily but said the whole 
extent of the lower limbs was extremely painful.  There was 
moderate bilateral lumbar spasm that did not relax on swaying 
or one-leg standing.  He seemed hardly able to squat and 
complained of increased lumbosacral pain when he tried.  The 
veteran reported pain at the lumbosacral junction and right 
and left iliolumbar angles with very light finger dabbling 
over the back.  Forward bending caused complaints of 
increased lumbosacral pain, backward bending looked totally 
restricted and the veteran described agonizing lumbosacral 
pain.  Side bending to right and left looked almost totally 
restricted and each motion led to a complaint of pain at the 
lateral aspects of the right and left pelvis.  Knee and ankle 
jerks were absent.  Straight leg raise was to about 85 
degrees and painless when he sat on the table with legs 
outstretched.  Supine straight leg raise was only to 20 
degrees, bilaterally, and to 40 degrees with pain.  Passive 
straight leg raise was to 10 degrees, bilaterally.  The 
veteran described pain throughout his entire back and entire 
extent of both lower limbs, including thoracic and lumbar as 
well as buttocks.  He reported hyperesthesia in the entire 
right thigh, leg and foot and up into the right side of the 
abdomen to the level of the umbilicus.  

A September 1993 VA neurologic examination report reflects 
the veteran's complaints of severe low and upper back pain.  
X-rays showed a history of degenerative disc disease in the 
lumbar and cervical spine almost certainly related to the 
1974 accident.  The VA neurologist opined that there was 
evidence of spinal cord compression above the lumbar area 
that, with the veteran's multiple MRI studies, was almost 
certainly secondary to damage to the cervical spine,

A September 1993 VA outpatient medical record indicates that 
March 1992 x-rays of the veteran's pelvis, right hip and 
lower lumbar spine described degenerative changes at the L5-
S1 level of the spine.  Diagnoses included degenerative 
cervical and lumbar spondylosis.

In an April 1996 rating decision, the RO granted service 
connection for residuals of injury to the veteran's cervical 
spine as caused by the compression injury to his spine in 
1974.  A compensable disability evaluation was assigned to 
the cervical disability.

VA outpatient records dated in April 1996 indicate that the 
veteran was seen for follow up of neck and low back pain and 
was observed to have moderately restricted neck and trunk 
mobility.  There was no significant tenderness over the low 
back on palpation.  Single leg raise was negative.  The 
impression was cervical degenerative disc disease and 
impingement on the cord.  April 1996 VA physical therapy 
records indicate that the veteran was seen to replace his 
cervical collar.  His left leg was slightly shorter than his 
right and low back motion was limited to forward flexion.  
The diagnosis was degenerative joint disease with impingement 
of the spinal cord and a cervical pillow and collar were 
prescribed.  Later in the month, he was seen in the brace 
clinic and issued an elastic back support with a pouch.  

When seen again in the VA clinic in November 1996, the 
assessment included degenerative joint disease of the 
cervical spine with no new symptoms and low back pain with 
corset.  The veteran was noted to be doing well.

Pursuant to the Board's September 1996 remand, the veteran 
underwent a VA fee-basis examination in September 1998.  
According to the examination report, the veteran brought 
multiple x-rays and MRIs of his cervical and lumbar spines 
that were pertinent to his case.  He complained of 
significant daily posterior neck and low back pain, for which 
he took Percocet, used a cervical collar and lumbar brace and 
said his symptoms had worsened with time.  The doctor noted 
that the veteran used the collar, brace and a cane and 
reported an increase in discomfort with an activity and 
occasionally with damp weather.  

Objectively, the veteran was observed to be wearing a 
cervical collar that had wear to it and a lumbosacral brace 
that appeared entirely new and unused.  The veteran said it 
replaced one that was broken.  Examination of the lumbar 
spine revealed that the veteran had forward flexion to 20 
degrees and right and left lateral flexion to 10 degrees and 
he could extend to neutral.  Straight leg raising signs were 
negative.  Knee and ankle reflexes were absent and there was 
no motor loss noted in his lower extremities.  X-rays of the 
veteran's lumbar spine showed diffuse arthritic changes in 
the lumbar vertebrae with disc space diminishment at L4-5 and 
L5/S1.  Osteophytic clicking was present in multiple 
vertebral levels.  There appeared to be an old compression 
fracture present of L1 and perhaps L4.  The diagnosis was 
arthritis of the cervical and lumbar spines and the examiner 
noted that the veteran was unemployable due to degenerative 
disc disease of his neck and back and as a function of his 
age.

The veteran evidently failed to appear for a VA fee-basis 
neurologic examination also apparently scheduled for 
September 1998.

In August 1999, the RO granted service connection for urinary 
incontinence and special monthly compensation based on loss 
of use of creative organ, both due to spinal trauma sustained 
in the veteran's 1974 accident.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

When a veteran fails to report, without good cause, for an 
examination scheduled in conjunction with an original 
compensation claim or a claim for increase, the claim shall 
be rated based on the evidence of record or denied, as the 
case may be.  38 C.F.R. 3.655(a) (1999).

The veteran's service-connected residuals of compression 
fractures of L1 and L4 were originally rated under Diagnostic 
Code 5285 and, currently, are rated as 20 percent disabling 
under Diagnostic Code 5285-5292.  Where, as here, there is no 
spinal cord involvement, residuals of fracture of a vertebra 
are rated on the basis of resulting definite limited motion 
of the spine or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. § 
4.71a, Diagnostic Code 5285.  It is undisputed that the 
veteran has demonstrable deformity of a vertebral body shown 
as a residual of the vertebral fracture, such as the mild 
wedging of the body of L1 that has been visualized on X-ray 
studies and that constitutes demonstrable deformity of a 
vertebral body such as to warrant an additional 10 percent 
evaluation under Diagnostic Code 5285.  The issue in this 
case is, thus, whether an evaluation in excess of 20 percent 
for limitation of motion of the lumbar spine is warranted.

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation; a 40 percent evaluation is warranted where severe 
limitation of motion is shown. 38 C.F.R. § 4.71a, Code 5292. 
.  This is the highest schedular evaluation available for 
limitation of motion of the lumbar spine, although limitation 
of motion is considered in evaluating the severity of 
intervertebral disc syndrome under Diagnostic Code 5293.  See 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

On orthopedic examinations, most recently in September 1998, 
it was reported that the veteran complained of constant and 
significant back problems since his injury in service.  The 
examiner reviewed multiple x-rays and MRIs and reported that 
the veteran had refused to undergo surgery, although in 1990 
he was advised that a cervical fusion might be useful to him.  
The veteran used a cervical collar and lumbar brace and used 
a cane.  On examination, his forward flexion was to 20 
degrees and right and left lateral flexion was to 10 degrees 
and he could extend to neutral.  Straight leg raising signs 
were negative and knee and ankle reflexes were absent.  In 
September 1993, the VA orthopedic examiner reported that the 
veteran was hardly able to squat and complained of increased 
lumbosacral pain when he apparently tried.  Light finger 
dabbing over the back caused pain at the lumbosacral 
junction.  The veteran had pain on bending forward and 
backward and to each side.

The veteran has reported tenderness, pain and soreness of the 
low back.  He uses a back brace and a cane and takes 
medication for symptomatic relief.  When pain is considered, 
the cumulative loss of lumbar spine motion in all planes of 
excursion is more accurately described as severe in degree 
and, as thus, meriting a 40 percent evaluation applicable in 
such cases.  See DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) 
(functional loss due to excess fatigability under 38 C.F.R. 
§ 4.45 should be measured, if feasible, in additional loss of 
motion of the affected joint).

The Board recognizes that a certain degree of deterioration 
of the low back that has occurred during the course of this 
appeal is due to non-service-connected factors.  Non-VA x-
rays in May 1993 noted not only mild wedging at L1, but also 
significant low back pathology including sclerosis and 
hypertrophic spurs indicative of degenerative disc disease.  
A September 1993 VA medical record included diagnoses of 
lumbar spondylosis.  X-rays taken in September 1998, at the 
time of the veteran's fee-based orthopedic examination showed 
diffuse arthritic changes in the lumbar vertebrae with disk 
space diminishment at L4-5 and L5/S1.  Osteophytic clicking 
was present in multiple vertebral levels.  As noted above, 
the RO recently denied service connection for disc disease of 
the lumbar spine and the claim for entitlement to 
degenerative changes of the lower lumbar spine has not as yet 
been readjudicated.

Nevertheless, the Board is of the opinion that a 40 percent 
evaluation under Diagnostic Code 5292 plus 10 percent under 
Diagnostic Code 5285 better reflect the actual degree of 
functional impairment resulting from the service-connected 
disability in this case.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5285, 5292.  The 
service-connected disability might be evaluated by analogy to 
intervertebral disc syndrome under Diagnostic Code 5293.  
Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.   

However, the neurologic findings possibly associated with the 
service-connected low back disorder have been almost wholly a 
product of the non-service-connected back pathology arising 
in the lower lumbosacral spine.  The diagnosed lumbosacral 
radiculopathy appears to have been associated with disc 
disease or degenerative changes of the lumbar spine.  As 
noted above, service connection for disc disease was recently 
denied by the RO and the claim for degenerative changes of 
the lower lumbar spine has not yet been readjudicated by the 
RO.  Moreover, the veteran failed to appear for the September 
1998 fee-basis neurologic examination.  See 38 C.F.R. 
§ 3.655.  Non-service-connected symptomatology may not be 
used to evaluate the service-connected disability.  38 C.F.R. 
§ 4.14.

Accordingly, the Board finds that an evaluation of 50 percent 
for the service-connected residuals of compression fractures 
of L1 and L4 is for application.  In so finding, the Board 
has considered possible entitlement to an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  However, the Board has not been presented with an 
exceptional or unusual disability picture, with related 
factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
applications of regular schedular standards.  The veteran has 
not been frequently hospitalized for his low back problems 
such as to warrant extraschedular consideration.  The 1998 
examiner specifically noted that the veteran was 80 years old 
and was not employable due to non-service-connected 
degenerative disc disease of his neck and back and also as a 
function of his age.  Based on these considerations, the 
Board finds that the RO did not err in not referring this 
claim to the Director of the Compensation and Pension Service 
for an initial determination.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).


ORDER

An increased evaluation to 50 percent for residuals of 
compression fractures of L 1 and L4 is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

